               Case 20-10156-MFW        Doc 397     Filed 04/26/20     Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

In re:                                              )
                                                    )
BL RESTAURANTS HOLDINGS, LLC, et. al.               )      Case No.: 20-10156 (MFW)
                                                    )      (Chapter 11)
                                                    )      (Jointly Administered.
                        Debtor.                     )
                                                    )

               WITHDRAWAL OF LIMITED OBJECTION AND RESERVATION OF RIGHTS
         OF JBG/WOODBRIDGE RETAIL, LLC TO DEBTORS’ AMENDED NOTICE OF POTENTIAL
              ASSUMPTION, SALE AND ASSIGNMENT OF CERTAIN UNEXPIRED LEASES
                      AND EXECUTORY CONTRACTS AND SALE HEARING

          JBG/Woodbridge Retail, LLC (“Woodbridge Landlord”), by it undersigned counsel, hereby

withdraws its Limited Objection and Reservation of Rights of JBG/Woodbridge Retail, LLC To

Debtors’ Amended Notice of Potential Assumption, Sale and Assignment of Certain Unexpired

Leases and Executory Contracts and Sale Hearing, filed on April 21, 2020 (Dkt #362), as being

settled and resolved.

Dated: April 26, 2020                        Respectfully Submitted,

                                             /s/ Ron Drescher
                                             Ron Drescher, Esq.
                                             Drescher & Associates, P.A.
                                             One Commerce Center
                                             1201 N. Orange Street, Suite 732
                                             Wilmington, DE 19801
                                             (410) 484-9000
                                             rondrescher@drescherlaw.com
                                             Counsel for Creditor JBG/Woodbridge Retail, LLC

Bradshaw Rost, Esq.
Tenenbaum & Saas, P.C.
4504 Walsh Street, Suite 200
Chevy Chase, Maryland 20815
(301) 961-5300 (o)
BRost@tspclaw.com
Counsel for Creditor JBG/Woodbridge Retail, LLC
             Case 20-10156-MFW         Doc 397     Filed 04/26/20    Page 2 of 3




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Withdrawal of Limited Objection and
Reservation of Rights of JBG/Woodbridge Retail, LLC To Debtors’ Amended Notice of Potential
Assumption, Sale and Assignment of Certain Unexpired Leases and Executory Contracts and Sale
Hearing was sent on April 26, 2020 to the following individuals by the means indicated set forth
below:

Debtors
4550 Beltway Drive,
Addison, TX 75001
Attn: Howard Meitiner, CRO
Via Federal Express

Klehr Harrison Harvey Branzburg LLP,
919 North Market Street, Suite 1000,
Wilmington, Delaware 19801
Domenic E. Pacitti (dpacitti@klehr.com)
Michael W. Yurkewicz (myurkewicz@klehr.com)
Via Electronic Mail
Counsel for Debtor

Latham & Watkins LLP,
330 N. Wabash Ave, Chicago, IL 60611
Attn: James Ktsanes (James.Ktsanes@lw.com)
Jeramy D. Webb (Jeramy.Webb@lw.com)
Via Electronic Mail
Counsel to the DIP Agent and the Pre-Petition Agent

Young Conaway Stargatt & Taylor, LLP,
Rodney Square,
1000 North King Street,
Wilmington, DE 19801,
Michael R. Nestor (mnestor@ycst.com)
Andrew L. Magaziner (amagaziner@ycst.com);
Via Electronic Mail
Counsel to the DIP Agent and the Pre-Petition Agent

Kelley Drye & Warren LLP
101 Park Avenue,
New York, NY 10178
Jason R. Adams (jadams@kelleydrye.com)
Lauren S. Schlussel (lschlussel@kelleydrye.com)

                                               2
            Case 20-10156-MFW        Doc 397       Filed 04/26/20   Page 3 of 3




Via Electronic Mail
Counsel to the Committee

Office of The United States Trustee
844 King Street, Suite 2207,
Lock Box 35,
Wilmington, Delaware 19801
David Buchbinder (david.l.buchbinder@usdoj.gov).
Via Electronic Mail
Trustee

                                         /s/ Ron Drescher
                                         Ron Drescher, Esq.




                                            3
